              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        LINCOLN NATIONAL LIFE                               CASE NO. 19-5677 RJB
11      INSURANCE COMPANY,
                                                            ORDER DENYING MOTION TO
12                                 Plaintiff,               AWARD PROCEEDS AND
                v.                                          MOTION FOR AN AWARD OF
13                                                          ATTORNEYS’ FEES
        DEBRA WILSON and TERRY L.
14      CLARKE,
15                                 Defendants.

16

17          THIS MATTER comes before the Court on Defendant Terry Clarke’s October 30, 2020

18   Motion to Award Proceeds (Dkt. 27, refiled as Dkt. 33) and Defendant Debra Wilson’s motion

19   for an award of attorneys’ fees (Dkt. 32). The Court has considered the pleadings filed regarding

20   the motions and is fully advised.

21                                         PROCEDURAL HISTORY

22          This interpleader action was filed on July 24, 2019. Dkt. 1. Lincoln National Life

23   Insurance Company’s (“Lincoln”) motion to interplead the funds at issue was granted on October

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 1
              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 2 of 10




 1   17, 2019. Dkt. 21. Lincoln deposited $167,357.70 in the registry of the court and it was

 2   dismissed with prejudice on January 7, 2020. Dkt. 22. Although the remaining parties were

 3   ordered to file a Combined Joint Status Report and Discovery Plan as required by Fed. R. Civ. P.

 4   26(f) and Western Dist. Wash. Civ. R. 26(f) (“JSR”) by November 4, 2019, no joint status report

 5   was filed.

 6          This case was reassigned to the undersigned on August 31, 2020. Dkt. 23. The

 7   remaining parties in this case, Defendants Debra Wilson and Terry Clarke, were again ordered to

 8   file a JSR on or before September 25, 2020. No JSR was filed. The deputy clerk’s attempts to

 9   reach the parties were unproductive.

10          Fed. R. Civ. P. 16 (f)(1) provides that the court, on motion or on its own, may issue “any

11   just orders including those authorized by Fed. R. Civ. P. 37(b)(2)(A)(ii)-(vii)” if a party “fails to

12   obey a scheduling or other pretrial order.” Under Fed. R. Civ. P. 37(b)(2)(A)(v), the court may

13   dismiss an action or proceeding in whole or in part for failure to obey a court order.

14          Accordingly, on October 5, 2020, Defendant Wilson and her attorney, Deola Labron, and

15   Defendant Clarke and her attorney, Keith Armstrong, were ordered to either demonstrate how

16   the money in this case should be distributed or should personally show cause why the funds

17   should not be forfeited and the case dismissed on or before October 30, 2020. Dkt. 25.

18          On October 30, 2020, Defendant Clarke through her attorney, Keith Armstrong, filed a

19   response to the order to show cause, entitled “Defendant’s Motion to Award Proceeds.” Dkt. 27.

20   Defendant Clarke argued that insurance proceeds should be distributed to her because she was

21   the last named beneficiary. Id.

22          Defendant Wilson did not timely respond. On November 2, 2020, the undersigned’s staff

23   reached out to Defendant Wilson’s lawyer, Deola Labron, by phone to confirm that she did not

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 2
              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 3 of 10




 1   intend to respond. Later that day, Defendant Wilson’s lawyer filed a declaration and a “Status

 2   Report.” Dkts. 28 and 29. In the declaration, Defendant Wilson’s lawyer states that after the

 3   Court’s October 5, 2020 order, she drafted a JSR and forwarded it to opposing counsel to

 4   complete. Dkt. 28. She states that opposing counsel did not respond. Id. In the “Status Report”

 5   that she filed, Defendant Wilson states that some discovery is needed before the case can be

 6   resolved. Dkt. 29.

 7           While Defendant Clarke properly responded to the Court’s October 5, 2020 order to show

 8   cause, in the interest of fully and fairly considering all issues in this case, that response, entitled

 9   “Defendant’s Motion to Award Proceeds” (Dkt. 27), was noted for consideration on November

10   27, 2020 in accord with Western District of Washington Rule of Civ. P. 7(d)(3). Defendant

11   Wilson responded, opposing Defendant Clarke’s Motion to Award Proceeds, and moved for an

12   award of attorneys’ fees for having to respond to Defendant Clarke’s “frivolous” motion. Dkt.

13   32. Defendant Clarke replied (Dkt. 35) and the motions are ripe for decision.

14                                            BACKGROUND FACTS

15           The following facts are drawn from attachments to the Lincoln’s Complaint and are

16   purportedly Lincoln’s case file on the decedent, Anthony C. Wilson. Mr. Wilson had a life

17   insurance policy with Lincoln through his employment with Pierce Transit. Dkt. 2. It is the

18   proceeds from this policy that are at issue here.

19           The benefits under the policy are payable in accordance with the policy’s beneficiary

20   section, which provides that the beneficiary is the person or persons named by the insured at the

21   time of enrollment with the employer and that the beneficiary “may be changed in accord with

22   the terms of the Policy.” Dkt. 2, at 13. The policy further provides that the insured “may change

23   the beneficiary by filing a written notice of the change with [Lincoln] at its Group Insurance

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 3
              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 4 of 10




 1   Service Office.” Id., at 23. If a beneficiary is not named, the benefits will be paid to the

 2   insured’s surviving spouse. Id., at 13.

 3          Mr. Wilson became disabled and began receiving disability insurance proceeds on July

 4   12, 2011. Dkt. 1, at 2. According to a handwritten notation on Lincoln’s records, Defendant

 5   Wilson (his wife) was the named sole primary beneficiary on file. Dkt. 2, at 37. As a result of

 6   his disabilities, Mr. Wilson was moved to Rainer Rehabilitation, where he passed away on

 7   February 20, 2019. Dkt. 1, at 3.

 8          On November 9, 2011, the decedent executed a “Durable Power of Attorney,” giving

 9   Defendant Wilson “all powers over [his] estate.” Dkt. 2, at 45. On April 21, 2014, Lincoln

10   received a “Beneficiary Designation Form,” naming Defendant Wilson as the primary

11   beneficiary of the life insurance; the signature is unreadable, but the employee signature line,

12   also reads “signed by POA of file.” Dkt. 2, at 39. On May 24, 2017, the decedent executed a

13   “Revocation of Durable Power of Attorney” that he gave to Defendant Wilson. Dkt. 2, at 50.

14   Defendant Wilson did not sign this document.

15          On December 30, 2017, the decent executed a “Durable Power of Attorney for

16   Healthcare,” giving Defendant Clarke (his mother) the “power to make MOST health care

17   decisions for [him] if [he] lose[s] the capability to make informed healthcare decisions for

18   [himself].” Dkt. 2, at 52. Defendant Wilson did not sign this document.

19          On September 6, 2018, Lincoln received a “Beneficiary Designation Form,” naming

20   Defendant Clarke as the primary beneficiary of the life insurance. Dkt. 2, at 64. The form was

21   signed by “Rebekah Betts.” Id. Ms. Betts also signed a form entitled “Insured’s Supplementary

22   Statement.” Dkt. 2, at 62.

23

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 4
              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 5 of 10




 1          Mr. Wilson passed away on February 20, 2019. Dkt. 1, at 3. In order to process the

 2   decedent’s insurance benefits, on March 6, 2019, Lincoln contacted Rebekah Betts at Rainer

 3   Rehabilitation and asked for the following additional information:

 4          Copy of the appropriate power of attorney paperwork giving you or employees of
            Rainier Rehabilitation the legal power to sign paperwork for anything other than
 5          Anthony C. Wilson’s immediate healthcare and medical treatment . . .

 6          The State of Washington has community property laws; therefore, please provide
            evidence that includes the spouse’s signature with regard to the Revocation of
 7          Durable Power of Attorney from 2017, the Beneficiary Designation Form
            completed September 6, 2018, and Durable Power of Attorney for Health Care.
 8
     Dkt. 2, at 55. In response, on March 12, 2019, Ms. Betts responded: “Terry [Clarke] asked my
 9
     assistance to complete the paperwork for her. I nor the facility has any POA. I have included all
10
     the POA and revocation paperwork we have on file.” Dkt. 2, at 58.
11
            Both Defendants made a claim to the life insurance proceeds at issue. Accordingly, this
12
     case was filed.
13
                                          PENDING MOTIONS
14
            In her pending motion for an award of the insurance proceeds, Defendant Clarke relies on
15
     the attachments to the Complaint which purportedly are Lincoln’s case file. Dkt. 27. Defendant
16
     Clarke argues that she is the last named beneficiary based on the September 6, 2018,
17
     “Beneficiary Designation Form,” (which was signed by Rebekah Betts) and so is entitled to be
18
     paid the full amount of the proceeds. Id. She argues that there is no evidence in the record that
19
     the insurance premiums were paid with community property. Id. Defendant Clarke does not
20
     appear to fully understand the procedural posture of the case, because (in addition to moving for
21
     an award of the policy proceeds) she also moves for an award of attorneys’ fees against the now
22
     dismissed Plaintiff Lincoln. Id.
23

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 5
              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 6 of 10




 1          Defendant Wilson filed a response and opposes the motion. She maintains that there is

 2   no evidence that the September 6, 2018 Change of Beneficiary Form was valid. Dkt. 32.

 3   Defendant Wilson notes that there is no evidence that Ms. Betts, an employee at decedent’s care

 4   facility, was authorized with a power of attorney or otherwise to sign the form on Mr. Wilson’s

 5   behalf. Id. Defendant Wilson argues that even if the December 30, 2017 “Durable Power of

 6   Attorney for Healthcare,” was valid, the document does not authorize Defendant Clarke to

 7   change beneficiaries on the life insurance policy. Id. Further, she argues that her signature was

 8   required on the change of beneficiary form because community property (in the form of wages)

 9   was used to pay the premiums. Id. Defendant Wilson moves for an award of attorneys’ fees for

10   having to respond to Defendant Clarke’s frivolous motion which Wilson maintains is

11   unsupported by the facts or the law. Id.

12          In her reply, Defendant Clarke additionally relies on her own declaration in arguing that

13   the September 6, 2018 Change of Beneficiary Form was done at her son’s direction. Dkt. 35.

14   She maintains further that there is no evidence that the policy premiums were paid by

15   community property; she asserts that the premiums were taken out of her son’s check before the

16   remainder was deposited.

17          Defendant Clarke fails to identify the procedural grounds for her motion – whether it is a

18   motion for summary judgment pursuant to Fed. R. Civ. P. 56 or a judgment on the pleadings

19   pursuant to Fed. R. Civ. P. 12(c). Defendant Clarke does rely on documents outside the

20   pleadings, so her motion should be construed as a motion for summary judgment.

21                                              DISCUSSION

22          A. STANDARD ON MOTION FOR SUMMARY JUDGMENT

23

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 6
               Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 7 of 10




 1            Summary judgment is proper only if the pleadings, the discovery and disclosure materials

 2   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

 3   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56 (a). The moving party is

 4   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

 5   showing on an essential element of a claim in the case on which the nonmoving party has the

 6   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue

 7   of fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find

 8   for the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

 9   (1986)(nonmoving party must present specific, significant probative evidence, not simply “some

10   metaphysical doubt.”). Conversely, a genuine dispute over a material fact exists if there is

11   sufficient evidence supporting the claimed factual dispute, requiring a judge or jury to resolve

12   the differing versions of the truth. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986);

13   T.W. Elec. Service Inc. v. Pacific Electrical Contractors Association, 809 F.2d 626, 630 (9th Cir.

14   1987).

15            The determination of the existence of a material fact is often a close question. The court

16   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

17   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

18   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

19   of the nonmoving party only when the facts specifically attested by that party contradict facts

20   specifically attested by the moving party. The nonmoving party may not merely state that it will

21   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

22   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

23

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 7
              Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 8 of 10




 1   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

 2   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

 3          B. WASHINGTON SUBSTANTIVE LAW APPLIES

 4          Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

 5   diversity jurisdiction, as here, apply state substantive law and federal procedural law. Gasperini

 6   v. Center for Humanities, Inc., 518 U.S. 415, 427 (1996). In applying Washington law, the Court

 7   must apply the law as it believes the Washington Supreme Court would apply it. Gravquick A/S

 8   v. Trimble Navigation Intern. Ltd., 323 F.3d 1219, 1222 (9th Cir. 2003).

 9          C. DEFENDANT CLARKE’S MOTION FOR AWARD OF PROCEEDS

10          “Washington permits courts, acting in equity, to enforce attempted changes in

11   beneficiaries” on insurance policies. In re Estate of Freeberg, 130 Wn. App. 202, 205 (2005).

12   The issue here is whether the September 6, 2018 Change in Beneficiary Form was an “attempted

13   change” under Washington law.

14          The general rule in this jurisdiction and elsewhere as to attempted changes of
            beneficiaries on an insurance policy is that courts of equity will give effect to the
15          intention of the insured when the insured has substantially complied with the
            provisions of the policy regarding that change.
16
     Id. “Substantial compliance requires that the insured has manifested an intent to change
17
     beneficiaries and done everything reasonably possible to make that change. Id.
18
            Defendant Clarke’s motion for an award of the proceeds should be denied without
19
     prejudice. She has failed to show that there are no issues of fact as to whether the September 6,
20
     2018 Change in Beneficiary Form was an “attempted change” by Mr. Wilson or that she is
21
     entitled to a judgment as a matter of law at this time. Although the form was in writing and sent
22
     to Lincoln, it was not signed by Mr. Wilson. The individual who did sign the form, Ms. Betts,
23
     acknowledged that she did not have a power of attorney to act on his behalf. Her correspondence
24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 8
                Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 9 of 10




 1   with Lincoln indicates that she acted at Defendant Clarke’s direction, not Mr. Wilson’s direction.

 2   Although the Defendant Clarke filed her own declaration to support of her reply, new materials

 3   filed in support of a reply are not considered. See, e.g, Tovar v. U.S. Postal Serv., 3 F.3d 1271,

 4   1273 (9th Cir.1993). Further, while both parties argue about whether community funds were

 5   used to pay for the policy’s premiums, neither party offers any competent evidence of how the

 6   policy premiums were paid. Defendant Clarke’s motion (Dkt. 27) should be denied without

 7   prejudice.

 8             D. DEFENDANT WILSON’S MOTION FOR ATTORNEYS FEES

 9             Defendant Wilson moves for an award of attorneys’ fees for having to respond to

10   Defendant Clarke’s motion, which she asserts has no foundation in law or fact. Dkt. 32.

11             Defendant Wilson’s motion for an award of attorneys’ fees (Dkt. 32) should be denied.

12   While Defendant Clarke failed to show that there are no issues of fact and that she is entitled to a

13   judgment as a matter of law, the motion was not frivolous. The motion was filed in response to

14   the Court’s order to show cause why the case should not be dismissed for failure to file a JSR or

15   otherwise prosecute the case. Defendant Wilson failed to timely respond to that order and only

16   filed a pleading after the Court’s staff made inquiries. Her motion for attorneys’ fees should be

17   denied.

18             E. OTHER MATTERS

19             This case was filed on July 24, 2019 and is set to begin trial on April 5, 2021. The

20   discovery deadline is December 14, 2020. It appears from the parties’ pleadings that they have

21   failed to do any meaningful discovery in the over 15 months that this case has been pending. It

22   should become a priority. With one or two short depositions, the case likely can be resolved

23

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 9
             Case 3:19-cv-05677-RJB Document 36 Filed 12/02/20 Page 10 of 10




 1   with a properly briefed and supported motion for summary judgment or, more economically, by

 2   settlement.

 3                                                 ORDER

 4          It is ORDERED that:

 5                 •   Defendant Terry Clarke’s October 30, 2020 Motion to Award Proceeds (Dkt. 27,

 6                     refiled as Dkt. 33) IS DENIED WITHOUT PREJUDICE; and

 7                 •   Defendant Debra Wilson’s motion for an award of attorneys’ fees (Dkt. 32) IS

 8                     DENIED.

 9          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

10   to any party appearing pro se at said party’s last known address.

11          Dated this 2nd day of December, 2020.

12

13
                                            A
                                            ROBERT J. BRYAN
14                                          United States District Judge

15

16

17

18

19

20

21

22

23

24

     ORDER DENYING MOTION TO AWARD PROCEEDS AND MOTION FOR AN AWARD OF ATTORNEYS’
     FEES - 10
